 



Exhibit 10.1

SEPARATION AGREEMENT

Separation Agreement, dated September 12, 2007, between Jane Reedy (“Employee”),
HeartWare, Inc., a Delaware corporation (the “Company”), and, as to Sections 2,
6, 7, and 9 only, HeartWare Limited, an Australian corporation (the “Parent”).

RECITALS

A.       Employee is currently employed by the Company as the Vice President of
Sales and Marketing, pursuant to an Employment Agreement, dated as of April 14,
2005, between Employee and the Company, as amended by letter agreement dated
November 13, 2006 (as so amended, the “Employment Agreement”).

B.        The Company and Employee desire to enter into this Agreement to set
forth the agreement of the parties regarding Employee’s resignation from the
Company, effective December 31, 2007 (the “Resignation Date”).

C.        The Company has delivered an initial draft of this Agreement to
Employee. Following the execution and delivery of this Agreement, Employee
understands that she will have seven (7) days to rescind the Agreement, should
she so choose.

Now, Therefore, in consideration of the promises, representations, warranties
and covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Resignation; Compensation and Expense Reimbursements.

1.1 Resignation. Employee shall resign from all positions with the Company,
effective as of the Resignation Date. Until the Resignation Date, Employee shall
continue to be employed by the Company with her current title of Vice President
of Sales and Marketing and will continue to receive or accrue all her current
compensation and benefits during that period.

1.2 Compensation. The Company irrevocably agrees to cause its payroll service to
pay Employee the aggregate sum of $220,000.00, less applicable withholding,
which shall not be at a higher percentage than currently being withheld for such
payments, (the “Severance Payment”), representing twelve (12) months of
Employee’s base salary, commencing in January 2008, provided that Employee has
not revoked her acceptance of this Agreement pursuant to Section 10. The
Severance Payment shall be made bi-weekly in accordance with the Company’s
normal payroll policy, over the twelve (12) month period following the
Resignation Date.



1



--------------------------------------------------------------------------------



 



2. Stock Options. On or about the date of the Employment Agreement, Employee was
granted options to purchase an aggregate of 1,146,306 ordinary shares of the
Parent (the “Option Shares”) under the Parent’s Employee Stock Option Plan (the
“ESOP”), at an exercise price of AU$0.50 per share, subject to certain vesting
requirements. Of such grant, 50% of such Option Shares, equal to 573,153 Option
Shares, are vested and exercisable (the “Vested Options”). Pursuant to the terms
of the ESOP, the Vested Options shall remain exercisable until the close of
business on January 31, 2008, a period of 30 days following the Resignation
Date. Thereafter, the Vested Options shall expire according to their terms and
be of no further force or effect. Employee shall receive separate documentation
from the Company’s Human Resources Department regarding the procedure for
exercising the Vested Options.

3. Insurance. Employee’s coverage for insurance under the Company’s health
insurance plan will remain in place to and including the Resignation Date. If
Employee wishes to continue the coverage after the Resignation Date, she will be
obligated to pay the full amount of the premiums for such insurance (including
any incremental expenses in connection with pre-existing conditions and
increases in premiums as permitted or required under COBRA). A separate notice
under COBRA will be sent to Employee from the Company’s Human Resources
Department regarding insurance.

4. Return of Company Property. On the Resignation Date, Employee will return to
the Company all credit cards issued to her, and any other property of the
Company in her possession. Employee will remain responsible for any personal
charges made to her Company credit card, and any other monies owed to the
Company.

5. Confidentiality.

5.1 Proprietary Information Agreement. Employee agrees that she will remain
bound by her existing Proprietary Information, Confidentiality and Inventions
Assignment with the Company (the “Proprietary Information Agreement”) in
accordance with its terms; such Agreement shall survive the execution of this
Agreement and the Resignation Date, in accordance with its terms, and the
releases granted hereunder shall not release Employee from any obligations
thereunder. A copy of the Proprietary Information Agreement is attached hereto
as Exhibit A, and is incorporated herein by reference.

5.2 Return of Property. Employee irrevocably agrees that on the Resignation
Date, she will return to the Company all documents, reports, written and
electronic files, memoranda, records, manuals, data or other materials that
Employee received, prepared or helped prepare in connection with her employment
with the Company, and all other Company property.

6. Non-Disparagement.

6.1 Reference Requests. In response to any inquiries or reference requests to
the Company by any person in any capacity concerning matters relating to
Employee’s employment with the Company, the parties agree to direct such
requests to Douglas Godshall, the Company’s Chief Executive Officer.
Mr. Godshall may disclose Employee’s job description, title, period of
employment and compensation and nothing else, except that he shall state that
Employee’s separation was voluntary and shall confirm her status as the Vice
President of Sales and Marketing of the Company during the period prior to the
Resignation Date.

2

2



--------------------------------------------------------------------------------



 



6.2 Non-Disparagement. Employee shall not take any action intended to damage or
disparage the Company or the Parent, or their respective products and services,
affiliates, officers, directors, stockholders, agents, employees or
representatives. Neither the Company nor the Parent will take any action
intended to damage or disparage Employee and each shall use its commercially
reasonable efforts to prevent its affiliates, officers, directors, stockholders,
agents, employees and representatives from damaging or disparaging Employee.

7. Release of Claims.

7.1 Employee Release. Employee hereby releases (the “Employee Release”) each of
the Company, its past and present officers, directors, stockholders, employees
and agents, and the Parent, any subsidiary or other affiliated entity and their
respective past and present officers, directors, trustees, stockholders,
employees and agents, and each of their respective heirs, distributees and
personal and legal representatives (all of the foregoing, including the Company,
being referred to as the “Company Released Parties”) from all claims, demands or
causes of action that Employee may now have, or has ever had, whether known or
unknown, either at law, in equity, or mixed (“Claims”), against any of the
Company Released Parties up to the date of execution of this agreement, except
as provided in the last two sentences of this Section 7.1. Without limiting the
generality of the foregoing, Employee also specifically releases each of the
Company Released Parties from any and all claims, demands and causes of action
that have been or could have been asserted as a result of Employee’s employment
with the Company, separation from employment or other status with the Company,
including but not limited to all wrongful discharge claims; all claims relating
to any contracts of employment (other than this Agreement), express or implied;
any covenant of good faith and fair dealing, express or implied; any tort of any
nature; any claims relating to harassment or discrimination of any sort, any
claims arising out of any federal, state or municipal statute or ordinance; any
claims under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination In Employment Act of 1967, as amended, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act of 1938, as amended, the Federal
Rehabilitation Act of 1973, the Americans with Disabilities Act of 1992, any
claim under the California Fair Employment and Housing Act, the California Labor
Code, the California Family Rights Act or at common law, and similar provisions
under the laws of any other State, and any other laws or regulations relating to
employment, discrimination, retaliation or civil rights and any and all claims
for attorneys’ fees and costs. In addition, and not in limitation of the
foregoing, Employee hereby forever releases and discharges each of the Company
Released Parties from any liability or obligation to reinstate or reemploy her
in any capacity following the Resignation Date. Employee further agree that, on
the Resignation Date, she will execute and deliver to the Company a second
General Release in the form attached hereto as Exhibit B, releasing the Company
from any claims arising between the date of execution of this agreement and the
Resignation Date. Notwithstanding anything to the contrary contained in this
Section 7.1, Employee does not intend to release, and this Agreement shall not
be construed as releasing, (i) any unperformed obligations of the Company
arising pursuant to this Agreement, (ii) any indemnification obligations that
the Company may have with respect to claims, demands and causes of actions by
third parties that may arise from Employee’s permitted actions as an officer of
the Company while she was employed by the Company, (iii) any claims arising
during the period between the date of execution of this agreement and the
Resignation Date and (iv) any claims for workers compensation benefits arising
under the applicable state or federal law. This General Release shall be
construed as broadly as possible under applicable law but shall not include any
claim for indemnification under California Labor Code Section 2802 or California
Corporations Code Section 317 or any other claim the release of which would
violate California or federal statutory law or the public policy of the State of
California.

3

3



--------------------------------------------------------------------------------



 



7.2 Company Release. The Company releases Employee from all claims, demands and
causes of action that it now has or has ever had against her, but expressly
excluding from this release any obligations of Employee to the Company imposed
by the express terms of this Agreement or the Proprietary Information Agreement.
The Company further agrees that, on the Resignation Date, it will execute and
deliver to Employee a second General Release in the form attached hereto as
Exhibit C, releasing her from any claims arising between the date of execution
of this agreement and the Resignation Date.

7.3 Waiver of Section 1542. The parties also expressly waive any and all rights
and benefits conferred under the terms of California Civil Code Section 1542,
which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect exist in his or her favor at the time of executing the release, which,
if known by him or her, must have materially affected his or her settlement with
the debtor.”

8. Covenant Not to Sue. Employee represents and warrants that she has not filed
any complaints, charges or claims for relief against any of the Company Released
Parties with any local, state or federal court, administrative body or
adjudicative body. Employee and the Company further agree and covenant not to
sue, bring any claims or charges against or commence any legal action against
each other, or, with regard to Employee, any of the Company Released Parties,
with respect to any matters arising out of or relating to Employee’s employment
with or separation from the Company, except as to claims arising out of the
terms and conditions of this Agreement or as described in the last two sentences
of Section 7.1, above. Nothing in this release of claims shall be construed as
prohibiting Employee from making a future claim with the Equal Employment
Opportunity Commission or any similar state agency including, but not limited,
to the California Department of Fair Employment and Housing, provided, however,
that should Employee pursue such an administrative action against the Company
Released Parties, Employee agrees and acknowledges that she will not seek, nor
shall she be entitled to recover, any monetary damages from any such proceeding.

9. Confidentiality of this Agreement. The parties covenant and agree that they
shall keep the terms of this Agreement completely confidential and that they
shall not disclose the terms of this Agreement to anyone except:



  (a)   Employee may make disclosures to members of her family;



  (b)   The Company may make disclosures internally to employees, managers,
directors and officers and externally to potential and actual investors,
purchasers and lenders, provided that such disclosures will be made only to the
extent reasonably necessary;



  (c)   Either party may make disclosures to her or its attorneys, accountants
and/or financial advisors;

4

4



--------------------------------------------------------------------------------



 



  (d)   Either party, as well as the Parent, may make disclosures as required by
law, the EEOC, or other U.S. or foreign government agencies, it being understood
that the Parent and the Company will be issuing press releases and making such
other filings with U.S. and foreign stock exchanges and regulatory agencies,
including without limitation the ASX, regarding Employee’s separation with the
Company; and



  (e)   The parties may disclose the terms of this Agreement to the extent
necessary in an action arising out of an alleged breach of this Agreement.

No disclosures will be made pursuant to subparagraph (a), (b) or (c) above
unless the disclosing party takes reasonable precautions to ensure that the
confidentiality of this Agreement and its terms are maintained by the
individuals to whom it is disclosed.

10. No Further Amounts Owed. Employee acknowledges and agrees that the Company’s
promises, payments and obligations contained in this Agreement are in
consideration of the promises, representations, and warranties made by Employee
contained in this Agreement, and are in consideration of, and in full
satisfaction for, all amounts of any kind, if any, the Company does owe, might
owe or could owe Employee, as an employee of the Company or in any other
capacity, or with respect to any services Employee may have rendered before, on
or after the Resignation Date that may have benefited or may in the future
benefit the Company. Employee acknowledges and agrees that, except as
specifically set forth in Section 1.2 hereof and for payments she will receive
for her service between the date of execution of this agreement and the
Resignation Date, she is owed by the Company no additional payments of any kind,
as an employee or consultant of the Company or in any other capacity, including,
but not limited to, wages, salary, vacation time or pay, notice pay, expenses,
including relocation expenses (whether submitted or not), profit sharing,
bonuses, insurance, finders’ fees, participation payments, reimbursements and
other amounts under the Employment Agreement.

11. Knowing and Voluntary Waiver/OWBPA. This Agreement is intended to comply
with the Older Workers’ Benefit Protection Act of 1990 (“OWBPA”) with regard to
Employee’s waiver of rights under the Age Discrimination in Employment Act of
1967 (“ADEA”):



  (a)   Employee is specifically waiving rights and claims under the ADEA.



  (b)   The waiver of rights under the ADEA does not extend to any rights or
claims arising after the date this Agreement is signed by Employee.



  (c)   Employee is receiving consideration in addition to what she would
otherwise be entitled.



  (d)   Employee acknowledges that she has been advised to consult with an
attorney before signing this Agreement.



  (e)   Pursuant to the ADEA, Employee acknowledges that she has been given the
opportunity to have twenty-one (21) days to consider whether to execute this
Agreement.

5

5



--------------------------------------------------------------------------------



 



  (f)   This Agreement shall become effective on the eighth (8th) day following
the date on which it is signed by Employee. Employee acknowledges that she may
revoke her approval of this Agreement in the seven-day period following the date
on which she signs this Agreement. Notice of revocation must be in writing, and
received by Iliana Garcia of the Company’s Human Resources Department, within
the seven-day period. This Agreement shall not be effective, and neither the
Company nor Employee shall have any rights or obligations hereunder, until the
expiration of the seven-day revocation period.

12. Representations and Warranties. Employee represents and warrants that
(i) she has had an opportunity to review this Agreement with legal counsel and
other advisors of her choice and to ask questions and receive answers from
representatives of the Company; and (ii) she is executing this Agreement and
agreeing to its terms of her own free will and volition.

13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and the Company Released Parties and their
respective successors and assigns, including any corporation with which or into
which the Company may be merged or which may succeed to its assets or business;
provided, however, that the obligation of Employee are personal and Employee’s
rights and interests hereunder may not be sold, transferred, assigned, pledged,
encumbered or otherwise transferred, except as otherwise expressly permitted by
the provisions of this Agreement.

14. Entire Agreement. This Agreement and the Proprietary Information Agreement
contain the entire understanding of the parties with respect to the matters
contained herein, and supersede all proposals and agreements, written or oral,
and all other communications between the parties relating to the subject matter
of this Agreement. Other than as stated herein, the parties agree and
acknowledge that no representations, promises or inducements have been offered
or made to induce any party to enter into this Agreement and that they are
competent to execute this Agreement.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without regard to
its conflict of laws rules.

16. Settlement. This Agreement is entered into pursuant to a settlement that
Employee and the Company are making solely to avoid any further expense.
Accordingly, this Agreement and the actions taken pursuant hereto are not to be
construed as any admission of liability on the part of the Company or Employee
and the Company and Employee each expressly deny any such liability.

17. Counterparts; Facsimile Signatures. This Agreement may be executed in one or
more counterparts, each of which shall constitute an original. Any party may
execute this Agreement by a facsimile signature, which shall operate as an
original.

[signature page follows]

6

6



--------------------------------------------------------------------------------



 



In witness whereof, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first written above.

HEARTWARE, INC.

By: /s/ Douglas Godshall                                          
Douglas Godshall
President and Chief Executive Officer


/s/ Jane Reedy                                                            
Jane Reedy

Agreed to and accepted as to Sections 2,6, 7
and 9 only, as of the date first written above:

HEARTWARE LIMITED

By: /s/ Douglas Godshall                                  
Name: Douglas Godshall
Title: President and Chief Executive Officer


 

7

7



--------------------------------------------------------------------------------



 



EXHIBIT A
PROPRIETARY INFORMATION AGREEMENT

[Attached hereto]

 



8



--------------------------------------------------------------------------------



 



EXHIBIT A

PROPRIETARY INFORMATION, CONFIDENTIALITY
AND INVENTIONS ASSIGNMENT AGREEMENT

The undersigned, Jane Reedy, in consideration of and as a condition of my
engagement as an employee of HeartWare, Inc., a Delaware corporation (the
“Company”), does hereby agree with the Company as follows:

1.            I will not, whether during or after the termination or cessation
of my employment, reveal to any person, association or company any of the trade
secrets or confidential information concerning the organization, business or
finances of the Company so far as they have come or may come to my knowledge,
except as may be in the public domain through no fault of mine, and I shall keep
secret all matters entrusted to me and shall not use or attempt to use any such
information in any manner which may injure or cause loss or may be calculated to
injure or cause loss whether directly or indirectly to the Company or for any
purpose other than the performance of my duties on behalf of the Company.

Further, I agree that during the period of my employment I shall not make, use
or permit to be used, even if not in the nature of a trade secret or otherwise
marked confidential, any notes, memoranda, drawings, specifications, programs,
data, know how, trade secrets, or other materials of any nature relating to any
matter within the scope of the business of the Company or concerning any of its
dealings or affairs otherwise than for the benefit of the Company. I further
agree that I shall not, after the termination of my employment, use or permit to
be used, even if not in the nature of a trade secret or otherwise marked
confidential, any such notes, memoranda, drawings, specifications, programs,
data, know how, trade secrets, or other materials, it being agreed that any of
the foregoing shall be and remain the sole and exclusive property of the Company
and that immediately upon the termination or cessation of my employment I shall
deliver all of the foregoing, and all copies thereof, to the Company, at its
main office.

2.            If at any time or times during my employment, I shall (either
alone or with others) make, conceive, discover, reduce to practice or become
possessed of any invention, modification, discovery, design, development,
improvement, process, formula, data, technique, know-how, secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright or similar statutes or subject to analogous
protection) (herein called “Inventions”) in any application that relates to the
business of the Company or any of the products or services being developed,
manufactured, marketed, sold or otherwise provided by the Company or which may
conveniently be used in relation therewith, or results from tasks assigned me by
the Company or results from the use of premises, equipment, supplies, facilities
or confidential information owned, leased or contracted for by the Company, such
Inventions and the benefits thereof shall immediately become the sole and
absolute property of the Company, and I shall promptly disclose to the Company
(or any persons designated by it) each such Invention and hereby assign any
rights, including without limitation any patent, copyright or other intellectual
property rights, I may have or acquire in the Inventions and benefits and/or
rights resulting therefrom to the Company without compensation and shall
communicate, without cost or delay, and without publishing the same, all
available information relating thereto (with all necessary plans and models) to
the Company. I hereby further represent and acknowledge that any and all such
Inventions made, conceived, discovered or reduced to practice prior to the date
hereof, whether or not I am the named inventor, are owned solely by the Company,
and that I have no right, title or interest therein, and I agree that upon the
request of the Company, and without any compensation to me, I will take such
action and execute such documents as the Company may request to evidence and
perfect the Company’s ownership of such Inventions.

 

1



--------------------------------------------------------------------------------



 



I will also promptly disclose to the Company any other invention, modification,
discovery, design, development, improvement, process, formula, data, technique,
know-how, secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright or similar
statutes or subject to analogous protection) made, conceived, discovered,
reduced to practice or possessed by me (either alone or with others) at any time
or times during my employment for the purpose of determining whether they
constitute “Inventions,” as defined herein.

Upon disclosure of each Invention to the Company, I will, at the request and
cost of the Company, sign, execute, make and do all such deeds, documents, acts
and things as the Company and its duly authorized agents may reasonably require:

(a)            to apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and

(b)            to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.

In the event the Company is unable, after reasonable effort, to secure my
signature on any letters patent, copyright or other analogous protection
relating to an Invention, whether because of my physical or mental incapacity or
for any other reason whatsoever, I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and
attorney-in-fact (which designation and appointment shall be (i) deemed coupled
with an interest and (ii) irrevocable, and shall survive my death or
incapacity), to act for and in my behalf and stead to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright or other
analogous protection thereon with the same legal force and effect as if executed
by me.

3.            I agree that any breach, or threatened breach, of this Agreement
by me could cause irreparable damage and that in the event of such breach, or
threatened breach, the Company shall have, in addition to any and all remedies
of law, the right to an injunction, specific performance as well as all other
equitable relief to prevent the violation of my obligations hereunder without
the necessity of any proof of actual damages or the posting of a bond or other
security.

-2-

2



--------------------------------------------------------------------------------



 



4.            I understand that this Agreement does not create an employment
agreement with the Company or other obligation on the part of the Company to
retain my services as a employee.

5.            I represent that the Inventions identified in the pages, if any,
attached hereto comprise all the Inventions which I have made or conceived prior
to my engagement by the Company, which Inventions are excluded from this
Agreement. I understand that it is only necessary to list the title of such
Inventions and the purpose thereof but not details of the Invention itself. IF
THERE ARE ANY SUCH UNPATENTED INVENTIONS TO BE EXCLUDED, THE UNDERSIGNED SHOULD
INITIAL HERE. OTHERWISE IT WILL BE DEEMED THAT THERE ARE NO SUCH
EXCLUSIONS.           

I further represent that my performance of all the terms of this Agreement, and
my performance as a employee of the Company, does not and will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my engagement by the Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict herewith.

I further represent that if the representations set forth in the preceding
paragraph are inapplicable, I have attached hereto a copy of each agreement, if
any, which presently affects my compliance with the terms of this Agreement
(such copy specifies the other contracting party or employer, the date of such
agreement, the date of termination of any employment.) IF THERE ARE ANY SUCH
AGREEMENTS, THE UNDERSIGNED SHOULD INITIAL HERE. OTHERWISE IT WILL BE DEEMED
THAT THERE ARE NO SUCH AGREEMENTS.

6.            Any waiver by the Company of a breach of any provisions of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
hereof.

7.            I hereby agree that each provision herein shall be treated as a
separate and independent clause, and the unenforceability of any one clause
shall in no way impair the enforceability of any of the other clauses herein.
Moreover, if one or more of the provisions contained in this Agreement shall for
any reason be held to be excessively broad as to scope, activity or subject so
as to be unenforceable at law, such provision or provisions shall be construed
by the appropriate judicial body by limiting and reducing it or them, so as to
be enforceable to the extent compatible with the applicable law as it shall then
appear.

8.            My obligations under this Agreement shall survive the termination
or cessation of my employment regardless of the manner of such termination or
cessation and shall be binding upon my heirs, executors and administrators.

9.            This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without regard to principles
of conflicts of law.

10.            For purposes of this Agreement, the term “employment” shall also
mean any period of consultancy with the Company.

-3-

3



--------------------------------------------------------------------------------



 



11.            The term “Company” shall include HeartWare, Inc., a Delaware
corporation, and any of its predecessors, parents, subsidiaries, successors,
subdivisions or affiliates. The Company shall have the right to assign this
Agreement to its successors and assigns, and all covenants and agreements
hereunder shall inure to the benefit of and be enforceable by said successors or
assigns.

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the 14 day
of April, 2005.

EMPLOYEE

/s/ Jane Reedy                                                               
Name: Jane Reedy

HEARTWARE, INC.

By: /s/ Stuart McConchie                                             
Stuart McConchie
President and CEO


-4-

4



--------------------------------------------------------------------------------



 



EXHIBIT B

GENERAL RELEASE OF CLAIMS

In consideration of the promises set forth in that certain Separation Agreement
between Heartware, Inc. (the “Company”) and me, dated September 12, 2007 (the
“Agreement”) I, on behalf of myself and my heirs, executors, administrators and
assigns (collectively, the “Releasors”), hereby release each of the Company, its
past and present officers, directors, stockholders, employees and agents, and
Heartware Limited, its parent company, any subsidiary or other affiliated entity
and their respective past or present officers, directors, trustees,
stockholders, employees and agents, and each of their respective heirs,
distributees and personal and legal representatives (all of the foregoing,
including the Company, being referred to as the “Company Released Parties”) from
all claims, demands or causes of action that I may now have, or have ever had,
whether known or unknown, either at law, in equity, or mixed (“Claims”), against
any of the Company Released Parties up to the date hereof, except as provided in
the immediately following paragraph hereof. Without limiting the generality of
the foregoing, I also specifically release each of the Company Released Parties
from any and all claims, demands and causes of action which have been or could
have been asserted as a result of my employment with the Company, separation
from employment or other status with the Company, including but not limited to
all wrongful discharge claims; all claims relating to any contracts of
employment (other than this Agreement), express or implied; any covenant of good
faith and fair dealing, express or implied; any tort of any nature; any claims
relating to harassment or discrimination of any sort, any claims arising out of
any federal, state or municipal statute or ordinance; any claims under Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination In
Employment Act of 1967, as amended, the Family Medical Leave Act of 1993, the
Fair Labor Standards Act of 1938, as amended, the Federal Rehabilitation Act of
1973, the Americans with Disabilities Act of 1992, the California Fair
Employment and Housing Act, the California Labor Code, the California Family
Rights Act, or at common law, and similar provisions under the laws of any other
State, and any other laws or regulations relating to employment, discrimination,
retaliation or civil rights and any and all claims for attorneys’ fees and
costs. In addition, and not in limitation of the foregoing, I hereby forever
release and discharge each of the Company Released Parties from any liability or
obligation to reinstate or reemploy me in any capacity.

Notwithstanding the foregoing, I do not intend to release, and this General
Release shall not be construed as releasing, any unperformed obligations of the
Company arising pursuant to the Agreement. This General Release shall be
construed as broadly as possible under applicable law but shall not include any
claim for indemnification under applicable Worker’s Compensation statutes or
law, California Labor Code Section 2802, or California Corporations Code
Section 317 or any other claim the release of which would violate California or
federal statutory law or the public policy of the State of California.



9



--------------------------------------------------------------------------------



 



I also expressly waive any and all rights and benefits conferred under the terms
of California Civil Code Section 1542, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect exist in his or her favor at the time of executing the release, which,
if known by him or her, must have materially affected his or her settlement with
the debtor.”

I have not filed any complaints, charges or claims for relief against any of the
Company Released Parties with any local, state or federal court, administrative
body or adjudicative body. I further agree and covenant not to sue, bring any
claims or charges against or commence any legal action against the Company, or
any of the Company Released Parties, with respect to any matters arising out of
or relating to my employment with or separation from the Company, except as to
claims arising out of the terms and conditions of this Agreement.



                                                        Date:
                                             

10

10



--------------------------------------------------------------------------------



 



EXHIBIT C

GENERAL RELEASE OF CLAIMS

In consideration of the promises set forth in that certain Separation Agreement
between Heartware, Inc. (the “Company”) and Jane Reedy (“Employee”), dated
September 12, 2007 (the “Agreement”), the Company hereby releases Employee from
all claims, demands and causes of action that it now has or has ever had against
her, but expressly excluding from this General Release any obligations of
Employee to the Company imposed by the express terms of the Agreement or the
Proprietary Information Agreement (as defined in the Agreement).

The Company has not filed any complaints, charges or claims for relief against
Employee with any local, state or federal court, administrative body or
adjudicative body. The Company further agrees and covenants not to sue, bring
any claims or charges against or commence any legal action against Employee with
respect to any matters arising out of or relating to her employment with or
separation from the Company, except as to claims arising out of the terms and
conditions of this Agreement or the Proprietary Information Agreement.

HEARTWARE, INC.



      By:                                                             Date:
                                

 

11